DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1, 4-11 and 18-21  allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 1, 18 and 21  recites: “removing the first in-mold tuning chamber from the mold cavity;”
	Claim 21 recites “actuating a chamber retraction device coupled to the first in-mold tuning chamber to break a seal between the first in-mold tuning chamber and an interior wall of the mold cavity.”

	This corrected notice of allowability is in response to newly cited prior art references from the Information Disclosure Statement (IDS) received on May 5, 2022. This is the examiner’s statement of reasons for allowance:
	Examiner has considered the following provided four references:
	1) Costeux, CN 106457629A, resembles, in its operation, elements of the instant invention in that it comprises a separate chamber or cavity which is filled with a foamable polymer mixture into the mold cavity where the temperature and pressure is controlled. This is done by expanding a wall of the mold and releasing pressure thus allowing the foamable polymer mixture to expand (abstract). However, there is no separate tuning chamber that is completely removable from the mold cavity and an integral part of the mold cavity walls which are movable. Moreover, the seal involved is a separate port with an actuated gate located on a bottom plate. Compare Fig. 1b to instant invention Fig. 4. 

    PNG
    media_image1.png
    399
    551
    media_image1.png
    Greyscale
     		   
    PNG
    media_image2.png
    746
    508
    media_image2.png
    Greyscale

[AltContent: textbox (Fig. 4 Instant invention)]	Fig. 1b Costeux
		
	
	2)  Herbst, EP 1052078 teaches a mold cavity with individual sealing component corresponding to individual channels which feed molding chambers. These channels are programmed to control the pressure downstream by valves that are hydraulically controlled to press plastic material  or stop it. (abstract, paragraph [0022]). However, this is very different from the single removable chamber of the instant invention. Compare figure below to the above Fig. 4. 	
					
    PNG
    media_image3.png
    750
    535
    media_image3.png
    Greyscale

	3) Hiroshi JPH06254926, teaches a molding device with a fixed and a movable mold forming a cavity where melted resin is led into a reservoir ring for a fixed a quantity after which the resin reservoir ring and the stopper, which appear to define a separate chamber, are embedded in the fixed mold followed by the molding. However, as in the previous examples, these are integral to the mold structure itself and there is no separate chamber present as a removable module. See Fig. 4 below.

				
    PNG
    media_image4.png
    509
    509
    media_image4.png
    Greyscale


	4) Sawada (JP2000141413A) teaches transferring surfaces on cavity surfaces  which partition a cavity having a predetermined volume so the transferring surface are moved to a molded product by induced pressure of resin within the cavity (abstract). A movable piece within the cavity is retreated such that a gap is formed after the melted resin is injection and the expansion of the gap determines the pressure because of a pressure control device provided on the movable piece (abstract paragraph [0009]). However, as in the other three references, there is no separable chamber and the chamber or partition is integrally associated with the mold cavity itself. See Fig. 5 below.
				
    PNG
    media_image5.png
    443
    473
    media_image5.png
    Greyscale

	In summary, none of these supplied references from the latest IDS received May 5, 2022 and the examiner does not consider that these references provide a cause for reopening prosecution.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712